department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date uilc cc intl br2 tl-n-3810-00 wli internal_revenue_service national_office chief_counsel_advice memorandum for john sweeney attorney cc lm fsh man from phyllis e marcus branch chief cc intl br2 subject this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend corporation a dc1 dc2 fc1 fc2 year year amount amount amount amount x document issue whether back-to-back_loan transactions involving intermediary controlled_foreign_corporations cfcs should be respected in determining the amount of earnings_invested_in_united_states_property under sec_956 of the code conclusion it appears that the back-to-back_loan transactions involving intermediary cfcs should be disregarded and therefore the back-to-back_loan transactions should be treated as a loan from one domestic company to another domestic company and not as an investment_in_united_states_property however more factual development is necessary facts corporation a is a domestic_corporation and it wholly-owns two domestic subsidiaries dc1 and dc2 dc2 wholly-owns fc1 and fc1 in turn wholly-owns fc2 both fc1 and fc2 are foreign_corporations organized under the laws of united kingdom and are controlled_foreign_corporations cfcs within the meaning of sec_957 a document between the parties dated december year contemplated entering into a series of back-to-back intercompany loans for amount on december year the parties to these transactions would be dc2 fc1 fc2 and dc1 these loans were expected to be in effect for approximately three months the document did not indicate the interest rates if any applicable to these loans a workpaper of fc2 indicated that the purpose of the fc2 loan to dc1 was to effectuate a sec_956 dividend on december year the parties entered into the back-to-back_loan transactions as previously planned dc2 first loaned amount to fc1 transaction fc1 in turn loaned that same amount to fc2 transaction as a result fc2 entered into a note agreement the note with dc1 for amount for a period of three months commencing on december year transaction the note provided for a rate of interest at x and matured on march year on the maturity_date dc1 repaid the principal ie amount plus interest to fc2 dc2 treated the loan transaction between fc2 and dc1 as fc2's investment of earnings in united_states_property under sec_956 since fc2 had no investments in united_states_property at the beginning of year the entire amount was treated as the increase of investment_in_united_states_property for the taxable_year ended december year under sec_956 the amount of earnings_invested_in_united_states_property for a taxable_year is limited to the amount that would have constituted a dividend if it had been distributed therefore the amount of earnings_invested_in_united_states_property is limited to fc2's earnings_and_profits that had not been previously taxed which totaled amount pursuant to sec_951 dc2 the united_states_shareholder as defined in sec_951 of fc2 included amount in gross_income related to fc2's increase_in_earnings_invested_in_united_states_property for its taxable_year ended december year as a result of this inclusion dc2 claimed that under sec_960 it was deemed to have paid a portion of fc2's foreign_income_taxes accordingly dc2 claimed a foreign_tax_credit of amount in year fc2 also distributed_amount to fc1 who in turn distributed that same amount to dc2 dc2 did not report that distribution as a taxable dividend rather the distribution was treated as previously_taxed_income under sec_959 because dc2 had included amount in gross_income as a result of fc2’s increase_in_earnings_invested_in_united_states_property for the taxable_year ended december year law and analysis sec_951 requires the united_states_shareholder as defined by sec_951 of a cfc who owns within the meaning of sec_958 stock in such corporation on the last day of the taxable_year in which such corporation is a cfc to include in gross_income for the taxable_year its pro_rata share of the cfc’s increase_in_earnings_invested_in_united_states_property as determined under sec_956 under sec_956 the amount of earnings_of a cfc invested in united_states_property at the close of any taxable_year is the aggregate amount of such property held directly or indirectly by the cfc at the close of the taxable_year to the extent the amount would have constituted a dividend ie earnings_and_profits if it had been distributed sec_956 and b f define united_states_property to include inter alia an obligation of a related united_states_corporation dc2 treated the loan of amount from fc2 to dc1 as an obligation of a related united_states_corporation and accordingly included amount in gross_income for year under sec_951 however based on the facts presented it appears that in substance the back-to- back loan transactions involve a loan between two domestic corporations dc2 and dc1 and the intermediary cfcs fc1 and fc2 were interposed between the true parties to the transaction for purposes of claiming the deemed_paid_foreign_tax_credit under sec_960 under these circumstances the transactions involving the intermediary entities should be collapsed so the incidents of taxation reflect the true economic_substance of the transaction under the doctrine_of substance over form the courts may look through the form of a transaction to determine its substance in light of economic realities as explained by the supreme court in 435_us_561 citations omitted in applying this doctrine_of substance over form the court has looked to the objective economic realities of a transaction rather than to the particular form the parties employed the court has never regarded the simple expedient of drawing up papers as controlling for tax purposes when the objective economic realities are to the contrary in the field of taxation administrators of the laws and the courts are concerned with substance and realities and formal written documents are not rigidly binding nor is the parties’ desire to achieve a particular tax result necessarily relevant see also eg 324_us_331 to permit the true nature of a transaction to be disguised by mere formalisms which exists solely to alter tax_liabilities would seriously impair the effective administration of the tax policies of congress 293_us_465 refusing to give effect to transactions that complied with formal requirements for nontaxable corporate_reorganization the question for determination is whether what was done apart from the tax motive was the thing which the statute intended in cases where a taxpayer creates a series of back-to-back loans involving domestic and related foreign_corporations solely to achieve a particular tax consequence the courts have applied the step_transaction_doctrine in determining the substance of the transaction see del commercial properties inc v commissioner tcmemo_1999_411 pincite citing 56_tc_925 under the step_transaction_doctrine a series of transactions designed and executed as parts of a unitary plan to achieve an intended result will be viewed as a whole regardless of whether the effect of so doing is imposition of or relief from taxation fnma v commissioner 896_f2d_580 d c cir cert_denied 499_us_974 citing 214_f2d_685 5th cir see also 302_us_609 a given result at the end of a straight path is not made a different result because reached by following a devious path courts have applied three alternative tests in deciding whether to invoke the step_transaction_doctrine the end result test under which the transaction will be collapsed if it appears that a series of formally separate steps are really prearranged parts of a single transaction intended from the outset to reach the ultimate result see 418_f2d_511 ct_cl the interdependence test which focuses on whether the steps are so interdependent that the legal relations created by one transaction would have been fruitless without a completion of the series 630_f2d_1169 7th cir 450_us_913 and the binding_commitment_test under which a series of transactions are collapsed if at the time the first step is entered into there was a binding commitment to under take the later step see 391_us_83 based on the facts presented it appears that the service may argue that the step_transaction_doctrine applies to treat the back-to-back loans as a loan between dc2 and dc1 first the service could argue that the requirements of the end result test is satisfied because transaction sec_1 and were solely undertaken to create an investment_in_united_states_property by having fc2 make a loan to dc1 ie transaction the purpose of transaction was to create an income inclusion for dc2 by virtue of sec_956 so dc2 could claim the sec_960 tax_credit however transaction does not appear to be a bona_fide sec_956 investment_in_united_states_property because amount came from dc2 and was ultimately transferred to dc1 through fc1 and fc2 who were mere intermediaries that were used to facilitate the transfer of amount second it appears that the service may also argue that the requirements of the interdependent test is satisfied the back-to-back loans related to transaction sec_1 and were executed so fc2 and dc1 could enter into transaction but for transaction transaction sec_1 and would have been fruitless because neither fc1 nor fc2 needed to borrow amount it appears that transaction sec_1 and occurred so fc2 would have amount to loan to dc1 and create an investment of earnings in united_states_property by fc2 accordingly the back-to-back loans are interdependent because the creation of transaction sec_1 and would have been fruitless without transaction lastly the facts also appear to satisfy the requirements of the binding_commitment_test the document dated december year indicated that dc2 fc1 fc2 and dc1 planned to enter into a series of simultaneous back-to-back intercompany loans for amount at the time that dc2 entered into transaction with fc1 on december year the parties had already committed to transaction sec_2 and in fact those two transactions were carried out on or about the same day as transaction therefore there appears to be the existence of a binding commitment among the parties prior to the execution of the back-to-back loans case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions by phyllis e marcus chief branch office of associate chief_counsel international
